DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 07/13/2020 are considered by examiner.

                                                                  Drawings
3.           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a driver circuit having a driver circuit input and a driver circuit output, the driver circuit output coupled to the first FET, and the driver circuit configured to adjust a signal at the driver circuit output responsive to the driver circuit input; a second FET having a gate terminal and a non-gate terminal, the gate terminal coupled to the voltage source terminal, and the non-gate terminal coupled to the current source” in independent claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because in independent claim 14, recited elements and limitations such as “a driver circuit having a driver circuit input and a driver circuit output, the driver circuit output coupled to the first FET, and the driver circuit configured to adjust a signal at the driver circuit output responsive to the driver circuit input; a second FET having a gate terminal and a non-gate terminal” cannot be found anywhere in the specification.

Allowable Subject Matter
7.	Claims 1-13 and 19-24 are allowable over prior art of record.

8.	None of prior art of record taken alone or in combination shows a circuit comprising at least a field effect transistor (FET) having a gate terminal and a non-gate terminal, the gate terminal coupled to the voltage source terminal; a current source coupled to the non-gate terminal; a comparator having a comparator output and first and second comparator inputs, the first comparator input coupled to the non-gate terminal, and the second comparator input coupled to the voltage reference terminal; and adjustment circuitry having a circuitry input and a circuitry output, the circuitry input coupled to the comparator output, and the adjustment circuitry configured to adjust the circuitry output responsive to the circuitry input, in which the adjustment reduces a drive strength of the circuit as recited in claims 1-8;  or a device comprising at least a field effect transistor (FET) having a gate terminal and a non-gate terminal, the gate terminal coupled to the voltage source terminal, and the non-gate terminal coupled to the current source; a comparator having a comparator input and a comparator output, the comparator input coupled to the non-gate terminal, and the comparator output configured to indicate a drive strength of the FET; and a circuit having a circuit input and a circuit output, the circuit input coupled to the comparator output, the circuit output adapted to be coupled to a power FET, and the circuit configured to reduce a drive strength of the circuit output responsive to the circuit input as recited in claims 9-13;  or a method comprising at least applying a reference voltage between a gate terminal and a first non-gate terminal of a field effect transistor (FET); applying a reference current to a second non-gate terminal of the FET; measuring a voltage at the second non-gate terminal; and responsive to a comparison of the voltage at the second non-gate terminal to a claims 19-24.

				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838